DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 09/26/2022.  Claims 6, 14, and 22 have been canceled.  Claims 1-5, 7-13, 15-21, and 23-26 are currently pending in the present application. 







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-13, 15-21, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 2015/0359022 herein Lau), and further in view of Peluso et al. (US 2014/0380419 A1 herein Peluso).
Regarding claim 1, Lau teaches a wireless communication system comprising:
a mobile wireless communications device and a wireless accessory device to be paired therewith (read as Bluetooth enabled devices or Bluetooth devices to communicate with each other within a confined area such as a Bluetooth enabled headset can communicate with a Bluetooth enabled mobile phone; device 100 comes within the communication range of device 202 of the same group 200) (Lau — Figure 1, [0016], and [0030]-[0031]);
being operable in an initial mode and an operational mode after successful pairing, the initial mode having a shorter range and a lower transmission power level than the operational mode (read as Bluetooth beacons are implemented using Bluetooth Low Energy (BLE) technology; devices also have an alternative communication channel to communicate the link key, alternative channel is a BLE operating in Just-Work pairing mode; device 100 shares link key 300 with device 202 over an alternative BLE communication; once the device 202 knows the shared link key 300, it establishes a classic Bluetooth mode communication channel with the device 100) (Lau — [0023], [0026], and [0031]), and communicating with said wireless accessory device using the operational mode after successful pairing.
However, Lau fails to teach said mobile wireless communications device configured to determine a signal strength from said wireless accessory during pairing, and when the signal strength from said wireless accessory device exceeds a threshold signal strength indicative of said wireless accessory device being adjacent said mobile wireless communication device, exchange pairing tokens with said wireless accessory device using the initial mode having the shorter range and the lower transmission power level than the operational mode.
In the related art, Peluso teaches said mobile wireless communications device configured to determine a signal strength from said wireless accessory during pairing, and when the signal strength from said wireless accessory device exceeds a threshold signal strength indicative of said wireless accessory device being adjacent said mobile wireless communication device (read as validate signal strength; a power present in a radio signal is measured; pairing can be achieved when a received signal strength indication is within a defined range, such as when the defined range includes a trigger level; reference to a received signal strength indicator (RSSI)) (Peluso – [0011]-[0012], [0018]-[0019], and [0021]), exchange pairing tokens with said wireless accessory device using the initial mode having the shorter range and the lower transmission power level than the operational mode (read as exchange security tokens, authentication tokens, and encryption keys using Bluetooth low power cable-less connection; Bluetooth low-energy radio communication protocol) (Peluso – Abstract, [0003]-[0004], [0007], [0008], [0010], [0019], and [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Peluso into the teachings of Lau for the purpose of enabling devices to be paired in a convenient and secure way based on proximity with the device and putting the devices briefly in contact to allow the exchange of security tokens and once the devices have been paired to resume Bluetooth communication between the devices.
Regarding claim 2 as applied to claim 1, Lau as modified by Peluso further teaches wherein said wireless transceiver comprises a dual-mode Bluetooth transceiver so that the initial mode uses Bluetooth Low Energy, and the operational mode uses Bluetooth Classic (read as device 100 shares link key 300 with device 202 over an alternative BLE communication or using near field communications NFC; once the device 202 knows the shared link key 300, it establishes a classic Bluetooth mode communication channel with the device 100) (Lau — [0031]).
Regarding claim 3 as applied to claim 1, Lau as modified by Peluso further teaches wherein said mobile wireless communications device comprises an accelerometer configured to determine a physical bump by said wireless accessory device during pairing (read as user are able to pair Bluetooth enabled devices simply by putting the devices briefly in contact with each other) (Peluso – Abstract, and [0008]).
Regarding claim 4 as applied to claim 1, Lau as modified by Peluso further teaches wherein said wireless accessory device comprises an accelerometer configured to determine a physical bump by said mobile wireless communications device during pairing (read as user are able to pair Bluetooth enabled devices simply by putting the devices briefly in contact with each other) (Peluso – Abstract, and [0008]).
Regarding claim 5 as applied to claim 1, Lau as modified by Peluso further teaches wherein said mobile wireless communications device comprises an audio input device configured to sense an audio tone from said wireless accessory device during pairing (read as Bluetooth enabled headset can communicate with a Bluetooth enabled mobile phone) (Lau – [0016]).
Regarding claim 7 as applied to claim 1, Lau as modified by Peluso further teaches wherein said mobile wireless communications device is configured to determine a signed device identifier value from said wireless accessory device during pairing (read as first unique electromagnetic communication identifier corresponding to the first device) (Peluso – [0011]-[0013]).
Regarding claim 8 as applied to claim 1, Lau as modified by Peluso further teaches wherein said mobile wireless communications device comprises a land mobile radio device operable in at least one of a very high frequency (VHF) band, an ultra high frequency (UHF) band, and a cellular telephone frequency band (read as cellular phones) (Peluso – [0002]-[0003]).
Regarding claim 9 as applied to claim 1, Lau as modified by Peluso further teaches wherein said wireless accessory device comprises at least one of an audio input transducer and an audio output transducer (read as Bluetooth enabled headset can communicate with a Bluetooth enabled mobile phone) (Lau – [0016]).

Regarding claim 10, Lau teaches a mobile wireless communications device to be paired with a wireless accessory device (read as Bluetooth enabled devices or Bluetooth devices to communicate with each other within a confined area such as a Bluetooth enabled headset can communicate with a Bluetooth enabled mobile phone; device 100 comes within the communication range of device 202 of the same group 200) (Lau — Figure 1, [0016], and [0030]-[0031]) comprising a first wireless transceiver and a first antenna coupled thereto (read as mobile phone 100, see Figure 1 the mobile phone transceiver with an antenna) (Lau – Figure 1, Figure 2A, Figure 2B), the first wireless transceiver and the first antenna being operable in an initial mode and an operational mode after successful pairing, the initial mode having a shorter range and a lower transmission power level than the operational mode (read as Bluetooth beacons are implemented using Bluetooth Low Energy (BLE) technology; devices also have an alternative communication channel to communicate the link key, alternative channel is a BLE operating in Just-Work pairing mode; device 100 shares link key 300 with device 202 over an alternative BLE communication; once the device 202 knows the shared link key 300, it establishes a classic Bluetooth mode communication channel with the device 100) (Lau — [0023], [0026], and [0031]), the mobile wireless communications device comprising:
a second wireless transceiver; a second antenna coupled thereto (read as Bluetooth enabled devices or Bluetooth devices to communicate with each other within a confined area such as a Bluetooth enabled headset can communicate with a Bluetooth enabled mobile phone; device 100 comes within the communication range of device 202 of the same group 200) (Lau — Figure 1, [0016], and [0030]-[0031]); and 
a processor coupled to said second wireless transceiver and said second antenna (read as processor, controller, and/or any other suitable processing device) (Lau – [0038]); and communicate with the wireless accessory device using the operational mode after successful pairing (read as Bluetooth beacons are implemented using Bluetooth Low Energy (BLE) technology; devices also have an alternative communication channel to communicate the link key, alternative channel is a BLE operating in Just-Work pairing mode; device 100 shares link key 300 with device 202 over an alternative BLE communication; once the device 202 knows the shared link key 300, it establishes a classic Bluetooth mode communication channel with the device 100) (Lau — [0023], [0026], and [0031]).
However, Lau fails to teach configured to determine a signal strength from the wireless accessory device during pairing, and when the signal strength from the wireless accessory device exceeds a threshold signal strength indicative of the wireless accessory device being adjacent the mobile wireless communication device, exchange pairing tokens with the wireless accessory device using the initial mode having the shorter range and the lower transmission power level than the operational mode.
In the related art, Peluso teaches configured to determine a signal strength from the wireless accessory device during pairing, and when the signal strength from the wireless accessory device exceeds a threshold signal strength indicative of the wireless accessory device being adjacent the mobile wireless communication device (read as validate signal strength; a power present in a radio signal is measured; pairing can be achieved when a received signal strength indication is within a defined range, such as when the defined range includes a trigger level; reference to a received signal strength indicator (RSSI)) (Peluso – [0011]-[0012], [0018]-[0019], and [0021]), exchange pairing tokens with the wireless accessory device using the initial mode having the shorter range and the lower transmission power level than the operational mode (read as exchange security tokens, authentication tokens, and encryption keys using Bluetooth low power cable-less connection; Bluetooth low-energy radio communication protocol) (Peluso – Abstract, [0003]-[0004], [0007], [0008], [0010], [0019], and [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Peluso into the teachings of Lau for the purpose of enabling devices to be paired in a convenient and secure way based on proximity with the device and putting the devices briefly in contact to allow the exchange of security tokens and once the devices have been paired to resume Bluetooth communication between the devices.
Regarding claim 11 as applied to claim 10, Lau as modified by Peluso further teaches wherein said second wireless transceiver comprises a dual-mode Bluetooth transceiver so that the initial mode uses Bluetooth Low Energy, and the operational mode uses Bluetooth Classic (read as device 100 shares link key 300 with device 202 over an alternative BLE communication or using near field communications NFC; once the device 202 knows the shared link key 300, it establishes a classic Bluetooth mode communication channel with the device 100) (Lau — [0031]).
Regarding claim 12 as applied to claim 10, Lau as modified by Peluso further teaches an accelerometer configured to determine a physical bump by the wireless accessory device during pairing (read as user is able to pair Bluetooth enabled devices simply by putting the devices briefly in contact with each other) (Peluso – Abstract, and [0008]).
Regarding claim 13 as applied to claim 10, Lau as modified by Peluso further teaches an audio input device configured to sense an audio tone from the wireless accessory device during pairing (read as Bluetooth enabled headset can communicate with a Bluetooth enabled mobile phone) (Lau – [0016]).
Regarding claim 15 as applied to claim 10, Lau as modified by Peluso further teaches wherein said processor is configured to determine a signed device identifier value from the wireless accessory device during pairing (read as first unique electromagnetic communication identifier corresponding to the first device) (Peluso – [0011]-[0013]).
Regarding claim 16 as applied to claim 10, Lau as modified by Peluso further teaches a land mobile radio device operable in at least one of a very high frequency (VHF) band, an ultra high frequency (UHF) band, and a cellular telephone frequency band (read as cellular phones) (Peluso – [0002]-[0003]).

Regarding claim 17, Lau teaches a method of operating a wireless communication system comprising a mobile wireless communications device and a wireless accessory device to be paired therewith (read as Bluetooth enabled devices or Bluetooth devices to communicate with each other within a confined area such as a Bluetooth enabled headset can communicate with a Bluetooth enabled mobile phone; device 100 comes within the communication range of device 202 of the same group 200) (Lau — Figure 1, [0016], and [0030]-[0031]), the wireless accessory device comprising a wireless transceiver and an antenna coupled thereto (read as mobile phone 100, see Figure 1 the mobile phone transceiver with an antenna) (Lau – Figure 1, Figure 2A, Figure 2B), the wireless transceiver and the antenna being operable in an initial mode and an operational mode after successful pairing, the initial mode having a shorter range and a lower transmission power level than the operational mode (read as Bluetooth beacons are implemented using Bluetooth Low Energy (BLE) technology; devices also have an alternative communication channel to communicate the link key, alternative channel is a BLE operating in Just-Work pairing mode; device 100 shares link key 300 with device 202 over an alternative BLE communication; once the device 202 knows the shared link key 300, it establishes a classic Bluetooth mode communication channel with the device 100) (Lau — [0023], [0026], and [0031]), and operating the mobile wireless communications device to communicate with the wireless accessory device using the operational mode after successful pairing.
However, Lau fails to teach the method comprising: operating the mobile wireless communications device to determine a signal strength from the wireless accessory device during pairing; operating the mobile wireless communications device to, when the signal strength from the wireless accessory device exceeds a threshold signal strength indicative of the wireless accessory device being adjacent the mobile wireless communication device, exchange pairing tokens with the wireless accessory device using the initial mode having the shorter range and the lower transmission power level.
In the related art, Peluso teaches the method comprising: operating the mobile wireless communications device to determine a signal strength from the wireless accessory device during pairing; operating the mobile wireless communications device to, when the signal strength from the wireless accessory device exceeds a threshold signal strength indicative of the wireless accessory device being adjacent the mobile wireless communication device (read as validate signal strength; a power present in a radio signal is measured; pairing can be achieved when a received signal strength indication is within a defined range, such as when the defined range includes a trigger level; reference to a received signal strength indicator (RSSI)) (Peluso – [0011]-[0012], [0018]-[0019], and [0021]), exchange pairing tokens with the wireless accessory device using the initial mode having the shorter range and the lower transmission power level (read as exchange security tokens, authentication tokens, and encryption keys using Bluetooth low power cable-less connection; Bluetooth low-energy radio communication protocol) (Peluso – Abstract, [0003]-[0004], [0007], [0008], [0010], [0019], and [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Peluso into the teachings of Lau for the purpose of enabling devices to be paired in a convenient and secure way based on proximity with the device and putting the devices briefly in contact to allow the exchange of security tokens and once the devices have been paired to resume Bluetooth communication between the devices.
Regarding claim 18 as applied to claim 17, Lau as modified by Peluso further teaches operating the mobile wireless communications device and the wireless accessory device so that the initial mode uses Bluetooth Low Energy, and the operational mode uses Bluetooth Classic (read as device 100 shares link key 300 with device 202 over an alternative BLE communication or using near field communications NFC; once the device 202 knows the shared link key 300, it establishes a classic Bluetooth mode communication channel with the device 100) (Lau — [0031]).
Regarding claim 19 as applied to claim 17, Lau as modified by Peluso further teaches operating the mobile wireless communications device so that an accelerometer determines a physical bump by the wireless accessory device during pairing (read as user are able to pair Bluetooth enabled devices simply by putting the devices briefly in contact with each other) (Peluso – Abstract, and [0008]).
Regarding claim 20 as applied to claim 17, Lau as modified by Peluso further teaches operating the wireless accessory device so that an accelerometer determines a physical bump by the mobile wireless communications device during pairing (read as user are able to pair Bluetooth enabled devices simply by putting the devices briefly in contact with each other) (Peluso – Abstract, and [0008]).
Regarding claim 21 as applied to claim 17, Lau as modified by Peluso further teaches operating the mobile wireless communications device so that an audio input device senses an audio tone from the wireless accessory device during pairing (read as Bluetooth enabled headset can communicate with a Bluetooth enabled mobile phone) (Lau – [0016]). 
Regarding claim 23 as applied to claim 17, Lau as modified by Peluso further teaches operating the mobile wireless communications device to determine a signed device identifier value from the wireless accessory device during pairing (read as first unique electromagnetic communication identifier corresponding to the first device) (Peluso – [0011]-[0013]).
Regarding claim 24 as applied to claim 1, Lau as modified by Peluso further teaches wherein said wireless accessory device comprises an audio input device configured to sense an audio tone from said mobile wireless communications device during pairing (read as Bluetooth enabled headset can communicate with a Bluetooth enabled mobile phone) (Lau – [0016]).
Regarding claim 25 as applied to claim 10, Lau as modified by Peluso further teaches wherein the wireless accessory device comprises an audio input device configured to sense an audio tone from the mobile wireless communications device during pairing (read as Bluetooth enabled headset can communicate with a Bluetooth enabled mobile phone) (Lau – [0016]).
Regarding claim 26 as applied to claim 17, Lau as modified by Peluso further teaches operating the wireless accessory device so that an audio input device senses an audio tone from the mobile wireless communications device during pairing (read as Bluetooth enabled headset can communicate with a Bluetooth enabled mobile phone) (Lau – [0016]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/          Primary Examiner, Art Unit 2648